DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0025222) in view of JP2009173473A hereafter referred to as Oshiro.
In regards to claim 1, 
Park ‘222 discloses a multilayer ceramic capacitor including a capacitor element body comprising a dielectric layer (111 – fig. 2; [0031]) and an internal electrode layer (121/122 – fig. 2; [0031]) stacked in an alternating manner, wherein 
when Za represents an average Zr concentration of a dielectric particle in a center part of the dielectric layer and Zb represents an average Zr concentration of  dielectric particles near the internal electrode layer, 
0 < (Za/Zb) <1 is satisfied (fig. 3 & 6; [0060-0064], [0146], & [0153] – thus when Zr is the grain growth adjuster; Za will be less than Zb thus satisfying 0 < (Za/Zb) <1), and 
a dielectric ceramic composition constituting the dielectric layer includes a main component made of a perovskite type compound of barium titanate with other additional doped elements in the A site and B site ([0039]). Park ‘222 fails to explicitly disclose a dielectric ceramic composition constituting the dielectric layer includes a main 1-x-ySrxCay)m(Ti1-zZrz)O3, wherein m, x, y, and z of the above compositional formula all represent mole ratios, and each satisfies 0.9 ≤ m ≤ 1.1, 0 ≤ x ≤ 0.1, 0 ≤ y ≤ 0.3, 0 ≤ (x +y) ≤ 0.4, and 0.1 ≤ z ≤ 0.18.  

Oshiro discloses a dielectric ceramic composition constituting the dielectric layer includes a main component made of a perovskite type compound expressed by a compositional formula of (Ba1-x-ySrxCay)m(Ti1-zZrz)O3,
wherein m, x, y, and z of the above compositional formula all represent mole ratios, and each satisfies 0.9 ≤ m ≤ 1.1, 0 ≤ x ≤ 0.1, 0 ≤ y ≤ 0.3, 0 ≤ (x +y) ≤ 0.4, and 0.1 ≤ z ≤ 0.18 ([0006] & table 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the perovskite type compound of Oshiro as the perovskite type compound of Park ‘222 to obtain a dielectric having a large relative permittivity and insulation resistance.

In regards to claim 3, 
Park ‘222 as modified by Muto ‘210 fails to explicitly disclose wherein Za/Zb satisfies 0 < (Za/Zb) < 0.9.  However, Park ‘222 discloses that the ratio of the concentration of Zr at the center of a dielectric layer to of the concentration of Zr at the interface of a dielectric layer is a result effective variable, particularly for controlling the size of grains ([0146]).  It would have been obvious to one having ordinary skill in the art .

Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orimo et al. (US 2006/0208575) in view of Chazono et al. (US 5,296,425).
In regards to claim 1, 
Orimo ‘575 discloses a multilayer ceramic capacitor including a capacitor element body (11 – fig. 1; [0022]) comprising a dielectric layer (11a/11c – fig. 2-4; [0022] & [0024]) and an internal electrode layer (11a – fig. 1-2; [0023]) stacked in an alternating manner, wherein 
when Za represents an average Zr concentration of a dielectric particle in a center part of the dielectric layer and Zb represents an average Zr concentration of  dielectric particles near the internal electrode layer, 
0 < (Za/Zb) < 1 is satisfied (fig. 2; [0024-0027], [0029-0030], & [0033-0034] – when 11c is comprised of only G2 and Zr oxide is used as the diffusion-phase powder Zb will be ~100% and as G3 is mainly composed of a dielectric ceramic composition constituting the dielectric layer includes a main component made of a perovskite compound of barium titanate the concentration of Zr will be less that 50% thus Za/Zb will be less than 1), and 
1-x-ySrxCay)m(Ti1-zZrz)O3, wherein m, x, y, and z of the above compositional formula all represent mole ratios, and each satisfies 0.9 ≤ m ≤ 1.1, 0 ≤ x ≤ 0.1, 0 ≤ y ≤ 0.3, 0 ≤ (x +y) ≤ 0.4, and 0.03 ≤ z ≤ 0.18.  

Chazono ‘425 discloses a dielectric ceramic composition constituting the dielectric layer includes a main component made of a perovskite type compound expressed by a compositional formula of (Ba1-x-ySrxCay)m(Ti1-zZrz)O3,
wherein m, x, y, and z of the above compositional formula all represent mole ratios, and each satisfies 0.9 ≤ m ≤ 1.1, 0 ≤ x ≤ 0.1, 0 ≤ y ≤ 0.3, 0 ≤ (x +y) ≤ 0.4, and 0.03 ≤ z ≤ 0.18 (abstract & table 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the perovskite type compound of Chazono ‘425 as the perovskite type compound of Orimo ‘575 to obtain a dielectric having a high maximum specific dielectric constant and low dielectric loss.

In regards to claim 3, 
Orimo ‘575 further disclose wherein Za/Zb satisfies 0 < (Za/Zb) < 0.9 (fig. 2; [0024-0027], [0029-0030], & [0033-0034] – when 11c is comprised of only G2 and Zr .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848